IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                  No. 02-60245
                                Summary Calendar



                          MIGUEL CRUZ-FERNANDEZ,

                                                 Petitioner-Appellant,

                                     versus

                            KHURSHID Z. YUSUFF,

                                                 Respondent-Appellee.

                           --------------------
              Appeal from the United States District Court
                for the Southern District of Mississippi
                         USDC No. 5:01-CV-79-BrS
                           --------------------
                             November 7, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Miguel Cruz-Fernandez (Cruz), federal prisoner # 25041-004,

has   filed   a   28   U.S.C.   §   2241   petition   challenging   his   1992

conviction for possession of cocaine with intent to distribute. He

asserts that because the jury was not required to find the drug

type, quality, or quantity beyond a reasonable doubt and the drug

quality and quantity were not alleged in the indictment, his

conviction and sentence are invalid under Apprendi v. New Jersey,


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60245
                                -2-

530 U.S. 466 (2000).    Apprendi does not apply retroactively to

cases on collateral review, and an Apprendi violation does not

establish that a petitioner was convicted of a nonexistent offense.

Wesson v. U.S. Penitentiary Beaumont, Tex., ___ F.3d ___ (5th Cir.

Sept. 5, 2002, No. 01-41000), 2002 WL 31006173 at *3-*4; Reyes-

Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).   Cruz

has not established that he is entitled to present his claims under

28 U.S.C. § 2241, and the district court’s judgment is AFFIRMED.